28 So.3d 248 (2010)
William LARGE, Petitioner,
v.
AQUAMAR S.A.; Molinos Del Ecuador S.A.; Desarrollo Industrial Bioacuatico S.A.; and E.I. Du Pont De Nemours and Company, Respondents.
No. 4D09-5267.
District Court of Appeal of Florida, Fourth District.
March 10, 2010.
George N. Meros, Jr. and Andy Bardos of GrayRobinson, P.A., Tallahassee, for petitioner.
Joel S. Perwin of Joel S. Perwin, P.A., Miami, and Walter G. Campbell, Jr., Ivan F. Cabrera and Kelley B. Stewart of Krupnick, Campbell, et al., Fort Lauderdale, for respondents Aquamar, S.A. and Desarrollo Industrial Bioacuatico S.A.
Rodolfo Sorondo, Jr. and Christopher N. Bellows of Holland & Knight LLP, Miami, for respondent E.I. Du Pont De Nemours and Company.
PER CURIAM.
The petition for writ of certiorari is hereby denied.
GROSS, C.J., and FARMER, J., concur.
WARNER, J., dissents with opinion.
WARNER, J., dissenting.
Petitioner brings for review on certiorari an order entered vacating a stay and entitling the respondents to depose petitioner, a non-party. The order entered makes multiple factual "findings" without having provided the petitioner, a non-party, with the opportunity of an evidentiary hearing to contest the facts found by the court and upon which the stay was lifted. Because of this basic denial of due process, I would grant the petition.